 1   RENNER OTTO
     MARK C. JOHNSON (Pro Hac)                                    JS-6
 2   mjohnson@rennerotto.com
 3
     KYLE B. FLEMING (Bar No. 166386)
     kfleming@rennerotto.com
 4   1621 Euclid Avenue, Floor 19
     Cleveland, Ohio 44115
 5   T: 216.621.1113
     F: 216.621.6165
 6
     BYRON RAPHAEL LLP
 7   JORDAN RAPHAEL (BAR NO. 252344)
 8   jraphael@byronraphael.com
     1055 West 7th St., Suite 3300
 9   Los Angeles, CA 90017
     T: 213.291.9800
10   F: 213.377.5771
11   COUNSEL FOR PLAINTIFF NORTHERN
     TECHNOLOGIES INTERNATIONAL CORPORATION
12
     BEWLEY, LASSLEBEN & MILLER, LLP
13   LEIGHTON M. ANDERSON (BAR NO. 81464)
     leighton.anderson@bewleylaw.com
14   13215 Penn Street, Suite 510
     Whittier, CA 90602-1797
15   T: 562.698.9771
     F: 562.309.8113
16
     COUNSEL FOR DEFENDANT RUST-X USA
17

18                    UNITED STATES DISTRICT COURT
19
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

20
     NORTHERN TECHNOLOGIES                  Case No. 2:18-cv-5490-R
21   INTERNATIONAL CORPORATION,
22         Plaintiff,                       JUDGMENT UPON STIPULATION
23
     v.
24
     RUST-X USA,
25

26
           Defendant.

27

28
                                                                         1
 1         Upon the stipulation of the parties, it is hereby ordered, adjudged and decreed
 2   as follows:
 3         1.      The Court has jurisdiction over the Parties and the subject matter in the
 4   above-captioned litigation (hereafter “Lawsuit”).
 5         2.      Plaintiff Northern Technologies International Corporation (hereafter
 6   “NTIC” or “Plaintiff”) is a Delaware corporation having its principal place of
 7   business at 4201 Woodland Road, Circle Pines, Minnesota 55014.
 8         3.      Defendant Rust-X USA (hereafter “Rust-X” or “Defendant”) is a
 9   California company having its principal place of business at 14310 Gannet Street,
10   La Mirada, CA 90638.
11         4.      NTIC is the owner of the color yellow as a trademark for vapor phase
12   corrosion inhibitor products including anticorrosive plastic film used for
13   anticorrosive protection of metallic products, for industrial and consumer use (“VCI
14   Anticorrosive Protection Products”), and of U.S. Trademark Registration No.
15   1,916,424.
16         5.      NTIC alleges that Rust-X has infringed NTIC’s trademark rights
17   relating to the color yellow. Rust-X denies the allegation. This stipulated judgment
18   is entered pursuant to an agreement between NTIC and Rust-X in settlement of the
19   Litigation.
20         6.      Pursuant to Fed. R. Civ. P. 65(d), and by agreement of the Parties,
21   Defendant, its officers, owners, agents, servants, and employees, attorneys,
22   stockholders, successors and assigns, and all persons in active concert or
23   participation with them, are hereby permanently enjoined from the manufacture,
24   export, import, use, sale, offer for sale, promotion or marketing of yellow VCI
25   Anticorrosive Protection Products, or from otherwise dealing in yellow VCI
26   Anticorrosive Protection Products, in the United States.
27

28
                                                                                          2
 1         7.    The Court shall retain jurisdiction over this matter to enforce the terms
 2   of this Stipulated Injunction and the related Settlement Agreement between the
 3   Parties.
 4         8.    Except as stated herein, all claims of plaintiff are hereby dismissed
 5   with prejudice.
 6         9.    Each party shall bear its own fees and costs.
 7   Date: April 12, 2019
 8

 9                                            ____________________________
10
                                              Hon. Manuel L. Real
                                              United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                         3
